Title: To John Adams from Benjamin Stoddert, 24 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 24 August 1799.

Capt Talbot arrived at Hampton roads the 15h. Inst—He writes me that he had not two hours fair wind from leaving Boston. He would leave Hampton for Cayenne, in two or three Days.
I am moving this Day my office to Trenton—seeing neither courage, wisdom nor duty in remaining longer at Phila-.— which which I believe could not be done without very great, & unnecessary danger. I have the honor to be / with the highest respect / & esteem Sir Yr most / Obed Servt

Ben Stoddert